t c memo united_states tax_court estate of john f chow deceased esther k chow special administrator and esther k chow petitioners v commissioner of internal revenue respondent docket no filed date esther k chow pro_se and for the estate of john f chow sarah a herson for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in additions under sec_6651 to and accuracy-related_penalties under sec_6662 on the all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax tax of john f chow and esther k chow chows as follows year deficiency dollar_figure dollar_figure dollar_figure addition_to_tax under sec_6651 accuracy-related_penalty under sec_6662 dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure the issues remaining for decision are did petitioner esther chow engage in certain gambling activities during each of the chows’ taxable years and with an actual and honest objective of making a profit we hold that she did not are petitioners liable for an addition_to_tax under sec_6651 for each of the chows’ taxable years and we hold that they are are petitioners liable for an accuracy-related_penalty under sec_6662 for each of the chows’ taxable years and we hold that they are in addition to the issues remaining for decision for the chows’ taxable years and that are listed below in the text there are other questions relating to certain determinations in the notice_of_deficiency for those years that are computational in that their resolution flows automatically from our resolution of the first issue that we address herein findings_of_fact some of the facts have been stipulated and are so found petitioner esther chow ms chow resided in california at the time she filed the petition during each of the years and ms chow gambled extensively and exclusively on so-called reel slot machines slot machines at morongo casino resort and spa morongo casino and san manuel indian bingo casino san manuel casino with respect to ms chow’s gambling activities according to the so- called morongo casino gaming activity for morongo casino gaming activity records for ms chow ms chow’s gambling activities at the morongo casino during resulted in a total coin-in of dollar_figure a total coin-out of dollar_figure total jackpots of dollar_figure and a total net_loss of dollar_figure on date before ms chow filed the petition her husband john f chow had died we shall sometimes refer to ms chow’s gambling on slot machines at morongo casino and san manuel casino during and as her gambling activities gambling activities and gambling activities respectively according to the so-called morongo casino daily gaming activity for ms chow’s daily gambling activities at the morongo casino during resulted continued respondent used the information in the morongo casino gaming activity records for ms chow in order to prepare a so-called session-based analysis of that activity that analysis showed that ms chow had total gambling income of dollar_figure and total gambling_losses of dollar_figure for her taxable_year according to the so-called san manuel casino player daily summary for ms chow’s gambling activities at the san manuel casino during resulted in a total coin-in of dollar_figure a total coin-out of dollar_figure total jackpots of dollar_figure and so-called actual win from the perspective of san manuel casino of dollar_figure with respect to ms chow’s gambling activities according to the so- called morongo casino gaming activity for morongo casino gaming activity records for ms chow ms chow’s gambling activities at the morongo continued in a total coin-in of dollar_figure a total coin-out of dollar_figure total jackpots of dollar_figure and a total net_loss of dollar_figure for her taxable_year in a session-based analysis the winnings and losses are calculated on a net_basis for each slot machine session in which the taxpayer played over a period of time and did not take more than a three-hour break see chow v commissioner tcmemo_2010_48 wl at aff’d 481_fedappx_406 9th cir laplante v commissioner tcmemo_2009_226 casino during resulted in a total coin-in of dollar_figure a total coin-out of dollar_figure total jackpots of dollar_figure and a total net_loss of dollar_figure respondent used the information in the morongo casino gaming activity records for ms chow in order to prepare a session-based analysis of that activity that analysis showed that ms chow had total gambling income of dollar_figure and total gambling_losses of dollar_figure for her taxable_year according to the so-called san manuel casino player daily summary for ms chow’s gambling activities at the san manuel casino during resulted in a total coin-in of dollar_figure a total coin-out of dollar_figure total jackpots of dollar_figure and a so-called actual win from the perspective of san manuel casino of dollar_figure with respect to ms chow’s gambling activities according to the so- called morongo casino gaming activity records for morongo casino gaming activity records for ms chow ms chow’s gambling activities at the morongo casino during resulted in a total coin-in of dollar_figure a total according to the so-called morongo casino daily gaming activity for ms chow’s daily gambling activities at the morongo casino during resulted in a total coin-in of dollar_figure a total coin-out of dollar_figure total jackpots of dollar_figure and a total net_loss of dollar_figure for her taxable_year coin-out of dollar_figure total jackpots of dollar_figure and a total net_loss of dollar_figure respondent used the information in the morongo casino gaming activity for ms chow in order to prepare a session-based analysis of that activity that analysis showed that ms chow had total gambling income of dollar_figure and total gambling_losses of dollar_figure for her taxable_year according to the so-called san manuel casino player daily summary for ms chow’s gambling activities at the san manuel casino during resulted in a total coin-in of dollar_figure a total coin-out of dollar_figure total jackpots of dollar_figure and a so-called actual win from the perspective of san manuel casino of dollar_figure on date the chows filed form_4868 application_for automatic_extension of time to file u s individual tax_return form for their taxable_year form respondent granted an extension of time to date within which the chows were required to file their tax_return according to the so-called morongo casino daily gaming activity for ms chow’s daily gambling activities at the morongo casino during resulted in a total coin-in of dollar_figure a total coin-out of dollar_figure total jackpots of dollar_figure and a total net_loss of dollar_figure for her taxable_year return for their taxable_year return they did not mail to respondent their return until date on date the chows filed form_4868 for their taxable_year form respondent granted an extension of time to date within which the chows were required to file their return for their taxable_year return on date they mailed to respondent their return on date the chows filed form_4868 for their taxable_year respondent granted an extension of time to date within which the chows were required to file their return for their taxable_year return they did not mail to respondent their return until date the chows attached to each of their return their return and their return schedule c profit or loss from business schedule c in schedule c that the chows attached to their return schedule c they showed gambling as the principal business or profession in that schedule c the chows claimed gross_receipts or sales and gross_income of dollar_figure schedule c gross_receipts or sales other expenses schedule c other expenses and a loss of dollar_figure schedule c loss pursuant to the instructions in the schedule c the chows showed the schedule c loss on page line l2 business income or loss of their return they also showed on page of that return on line 8a taxable interest of dollar_figure line capital_gain or loss of dollar_figure and line total income of zero in schedule c that the chows attached to their return schedule c they showed gambler as the principal business or profession in that schedule c the chows claimed gross_receipts or sales and gross_income of dollar_figure schedule c gross_receipts or sales other expenses of dollar_figure schedule c other expenses and a loss of dollar_figure schedule c loss pursuant to the instructions in the schedule c the chows showed the schedule c loss on page line l2 business income or loss of their return they also showed on page of that return on line in the schedule c the chows also claimed expenses for business use of your home of dollar_figure petitioners concede that during the chows did not use their home for ms chow’s gambling activities or for a business use in the schedule c the chows also claimed expenses for business use of your home of dollar_figure petitioners concede that during the chows did not use their home for ms chow’s gambling activities or for a business use 8a taxable interest of dollar_figure line other income installment_sales income of dollar_figure and line total income of -dollar_figure in schedule c that the chows attached to their return schedule c they showed professional gambler as the principal business or profession in that schedule c the chows claimed cost_of_goods_sold of -dollar_figure schedule c cost_of_goods_sold and gross_income of -dollar_figure schedule c gross_income and a loss of dollar_figure schedule c loss pursuant to the instructions in the schedule c the chows showed the schedule c loss on page line l2 business income or loss of their return they also showed on page of that return on line 8a taxable interest of dollar_figure line other income_interest from sale installment_sales income of dollar_figure and line total income of -dollar_figure respondent issued to petitioners a notice_of_deficiency notice with respect to the chows’ taxable years and notice in the notice respondent determined to disallow the chows’ a schedule c gross_receipts or sales of dollar_figure and b schedule c other expenses of dollar_figure and to increase by dollar_figure the chows’ other income on page line of their return in the notice respondent also determined to disallow the chows’ a schedule c gross_receipts or sales of dollar_figure and b schedule c other expenses of dollar_figure and to increase by dollar_figure the chows’ other income on page line of their return in the notice respondent further determined to disallow the chows’ a schedule c cost_of_goods_sold of dollar_figure and b schedule c gross_income of -dollar_figure and to increase by dollar_figure the chows’ other income on page line of their return as a corollary to respondent’s determination to increase by dollar_figure the chows’ other income on page line of their return respondent determined to increase itemized_deductions for the chows’ taxable_year by dollar_figure respondent determined in pertinent part as follows in support of respondent’s determinations described above with respect to the chows’ schedule c schedule c and schedule c and other income on page line of their return return and return we have determined that the activity described in your schedule c either was not engaged in with sufficient regularity and continuity and or you have not established that such activity meet sic the guidelines of a business venture engaged into for profit or carrying_on_a_trade_or_business within the meaning if sic internal respondent made other determinations in the notice that ms chow concedes including increasing her gross_income to reflect unreported interest_income social_security_benefits and withdrawals from retirement accounts revenue code sec_162 and sec_183 therefore we have disregarded your schedule c and the business net profit reflected thereon for all federal tax purposes because we determined that the activity described on your schedule c does not meet the guidelines of carrying_on_a_trade_or_business within the meaning of sec_162 we moved your net profit to line of the form_1040 other income for and tax years you failed to report all the gambling winnings reported to you on form w-2g in we have adjusted your income to include the amounts shown on form w-2g that were omitted from your original return and the amounts based on the documentation attached to your tax_return for tax_year since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business we have disallowed the amount shown we have adjusted your itemized_deductions as shown in the enclosed computation it was determined that your deduction for gambling_losses cannot exceed the amount of all your gambling winnings reported on forms w2-g and the documentation attached to your return therefore a deduction for gambling_losses in the amount of dollar_figure is allowable for tax_year it is determined that the activity described in your schedule c either was not engaged in with sufficient regularity and continuity and or you have not established that such activity meet the guidelines of a business venture engaged into for profit or carrying_on_a_trade_or_business within the meaning if sic sec_162 and sec_183 therefore we have disregarded your schedule c and business gross_income reflected thereon for federal tax purposes for tax_year in the notice respondent also determined to impose an addition under sec_6651 to the chows’ tax for each of their taxable years and in support of those determinations respondent determined as follows addition_to_tax sec_6651 since you did not file your return for tax years ended date and date within the time prescribed by law and you did not show that not filing was due to reasonable_cause a penalty of percent is added to the tax for each month or part of a month for which your return was late in the notice respondent further determined to impose an accuracy-related_penalty under sec_6662 on the chows’ tax for each of their taxable years and in support of those determinations respondent determined as follows accuracy-related_penalty sec_6662 since all or part of the underpayment_of_tax for the taxable_year s ended date and date and date is attributable to one of more of negligence or disregard of rules or regulations any substantial_understatement_of_income_tax or any substantial_valuation_overstatement an addition to the tax is charged as provided by sec_6662 of the internal_revenue_code the penalty is twenty percent of the portion of the underpayment_of_tax attributable to each component of this penalty opinion ms chow bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and ms chow bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required ms chow to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we turn first to whether ms chow engaged in her gambling activities gambling activities and gambling activities with an actual and honest objective of making a profit before considering that issue we note that this is we must address whether ms chow engaged in her gambling activities gambling activities and gambling activities with an actual and honest objective of making a profit because sec_183 generally limits the amount of expenses that a taxpayer may deduct with respect to an activity_not_engaged_in_for_profit to the deductions provided in sec_183 in determining whether an activity is engaged in for profit for purposes of sec_183 the taxpayer continued not the first time that we have opined on the issue of whether ms chow engaged in gambling activities with such an intent we opined on ms chow’s gambling activities for taxable years and in chow v commissioner tcmemo_2010_48 wl 481_fedappx_406 9th cir in chow i we found that ms chow began gambling around that she began gambling extensively and exclusively on slot machines at morongo casino in and that she gambled exclusively on slot machines at that casino on days in gambling activities and days in gambling activities id wl at we also found in chow i that the chows claimed in their respective tax returns for their taxable years and net gambling_losses of dollar_figure and dollar_figure respectively id at we further found in chow i that ms chow had gambling winnings of dollar_figure continued must show that he or she engaged in the activity with an actual and honest objective of making a profit e g 91_tc_371 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_183 provides that deductions that would be allowable without regard to whether an activity is engaged in for profit are to be allowed sec_183 further indicates that deductions which would be allowable only if an activity is engaged in for profit are to be allowed but only to the extent that the gross_income derived from the activity for the taxable_year exceeds the deductions allowable under sec_183 an activity is not engaged in for profit if it is an activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or sec_212 or sec_183 and dollar_figure and gambling_losses of dollar_figure and dollar_figure during and respectively that using a session-based analysis she had total gambling income of dollar_figure and dollar_figure and total gambling_losses of dollar_figure and dollar_figure during those respective years id in chow i we analyzed ms chow’s gambling activities and gambling activities under sec_183 and the regulations thereunder including sec_1_183-2 income_tax regs that regulation sets forth the following list of relevant factors to be considered in determining whether a taxpayer engaged in an activity with an actual and honest intent of making a profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and the effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profit if any which is earned the financial status of the see supra note see supra note taxpayer and the extent to which elements of personal pleasure or recreation are involved see chow v commissioner wl at on the facts established in chow i we held w e believe that the preponderance_of_the_evidence favors petitioner’s claim that during and she pursued gambling with a profit objective this is a close case id at as we did in chow i we have analyzed ms chow’s gambling activities gambling activities and gambling activities under sec_183 and the regulations thereunder including sec_1_183-2 income_tax regs in doing so we bore in mind as we did in chow i that although ms chow’s expectation of a profit need not have been reasonable she must have had a good_faith objective of making a profit see eg 78_tc_642 70_tc_715 aff’d on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs we also had in mind as we did in chow i that ms chow bears the burden of proving the the list of factors in sec_1_183-2 income_tax regs is not exclusive and other factors may be considered in determining whether an activity is engaged in for profit no single factor is dispositive e g 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs the determination of a profit objective does not depend on counting the number of factors that support each party’s position e g 70_tc_715 aff’d on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs requisite intent see eg 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir 59_tc_791 aff’d 495_f2d_1079 6th cir see also dreicer v commissioner t c pincite finally we bore in mind as we did in chow i that we must determine whether ms chow engaged in her gambling activities gambling activities and gambling activities with the requisite profit objective from all the facts and circumstances see eg 91_tc_371 88_tc_464 golanty v commissioner t c pincite sec_1_183-2 and b income_tax regs and that we must give more weight to objective facts than to ms chow’s mere statement of her intent see eg dreicer v commissioner t c pincite sec_1_183-2 income_tax regs the record establishes as was the case in chow i that regardless of the method used to calculate ms chow’s winnings and losses for each of the years at issue ms chow’s losses exceeded her winnings for each of those years the parties stipulated the winnings and the losses of ms chow for each of the years at issue that are shown in the respective records that the morongo casino and the san manuel casino maintained for each of those years respondent used those records in order to calculate ms chow’s winnings and losses for each of the years at issue on a session-based analysis except as discussed below the facts that are established by the instant record are essentially the same as the facts in chow i the facts established here differ materially from the facts in chow i in that in the instant case we know that ms chow continued to have substantial gambling_losses in excess of her gambling winnings for each of the three years following the years at issue in chow i ie the years at issue here and thus ms chow sustained large net losses from her gambling activities during the five-year period through we are convinced by those material facts combined with the failures of proof by ms chow that we discuss below that ms chow has failed to carry her burden of establishing that she was engaged in her gambling activities gambling activities and gambling activities with an actual see supra note respondent represents on brief that respondent was unable to perform a session-based analysis for san manuel casino because the records of that casino do not reflect coin-out amounts in addition in ms chow sold certain real_property that generated net_long-term_capital_gain of dollar_figure that she reported on page line of the chows’ return and that was reduced by her claimed gambling_losses for that year ms chow thus had significant funds with which to gamble during the years at issue without taking account of her other funds during those years from interest social_security_benefits withdrawals from retirement accounts and installment_sale income see supra note and honest objective of making a profit ms chow failed to carry her burden of showing here that during the years at issue she had a business plan for her gambling activities had a budget for her gambling activities maintained a separate bank account for her gambling activities attempted to change her gambling methods in an effort to make them profitable did any research in slot machine gambling about ways to improve her chances of making a profit from her gambling activities consulted anyone with expertise in slot machine gambling about ways to improve her chances of making a profit from her gambling activities or otherwise engaged in her gambling activities in a businesslike manner unlike chow i this is not a close case based upon our examination of the entire record before us we find that ms chow has failed to carry her burden of establishing that she engaged in her gambling activities gambling activities and gambling activities with an actual and honest objective of making a profit we turn next to the issues presented under sec_6651 and sec_6662 respondent bears the burden of production with respect to the additions to tax under sec_6651 and the accuracy-related_penalties under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose those additions to tax and those penalties see higbee v commissioner t c pincite although respondent bears the burden of production with respect to the additions to tax under sec_6651 and the accuracy-related_penalties under sec_6662 that respondent determined in the notice respondent need not introduce evidence regarding reasonable_cause the taxpayer bears the burden_of_proof with regard to that issue see id with respect to sec_6651 that section imposes an addition_to_tax for failure_to_file timely a tax_return respondent granted an extension of time to date within which the chows were required to file their return for their taxable_year return they did not mail to respondent their return until date respondent granted an extension of time to date within which the chows were required to file their return for their taxable_year return they did not mail to respondent their return until date on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined for each of the chows’ taxable years and the addition_to_tax under sec_6651 does not apply if the failure_to_file timely is due to reasonable_cause and not to willful neglect see sec_6651 at trial petitioners failed to present any evidence to establish that the chows’ failure_to_file timely their return and return was due to reasonable_cause and not due to willful neglect on the record before us we find that petitioners have failed to carry their burden of establishing that the chows’ failure_to_file timely their return and return was due to reasonable_cause and not due to willful neglect based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for an addition_to_tax under sec_6651 for each of their taxable years and with respect to sec_6662 that section imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances including the taxpayer’s efforts to assess such taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs the chows’ underpayment for each of the years at issue is attributable in large part to their claimed gambling_losses for each such year they reduced ms chow concedes certain other determinations in the notice that also contribute to the underpayment for each of the years at issue see supra note continued their nongambling income by those claimed losses in contravention of sec_165 in doing so they intentionally disregarded the law and were negligent on the record before us we find that respondent has met respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of the years at issue on the record before us we find that petitioners have failed to carry their burden of showing that the chows were not negligent and did not disregard rules or regulations or otherwise did what a reasonable person would do with respect to the underpayment for each of the years at issue on the record before us we find that petitioners have failed to carry their burden of showing that there was reasonable_cause for and that the chows acted continued she offered no explanation for failing to include certain interest social_security and retirement income in the chows’ gross_income for each of the years at issue even if we had found which we did not that ms chow engaged in her gambling activities during the years at issue with an actual and honest objective of making a profit the chows still would not be entitled to reduce their nongambling income by their claimed gambling_losses for those years see sec_165 762_f2d_1369 9th cir chow v commissioner wl at kochevar v commissioner tcmemo_1995_607 in good_faith with respect to the underpayment for each of the years at issue see sec_6664 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that the chows are not liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and concessions of the parties decision will be entered under rule
